Case 1:18-cv-01564-AJT-TCB Document 190 Filed 05/26/20 Page 1 of 2 PageID# 3766




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


I PEE HOLDING,LLC,

                 Plaintiff,

                                                      Civil Action No. l:18-cv-1564(AJT/TCB)

 VIRGINIA TOY AND
 NOVELTY COMPANY,et al.

                Defendants.



                                              ORDER


        Currently pending before the Court is Plaintiff I Pee Holding, LLC's Motion to Enforce

 Settlement[Doc. 184](the "Motion").

        On February 14, 2020, after participating in a settlement conference before Magistrate

 Judge Theresa Buchanan,the parties reached a negotiated settlement of the claims raised in this

 action. On April 15, 2020, Plaintiff filed the Motion, arguing that Defendants Virginia Toy and

 Novelty Company("VTC")and Ace Gift & Craft(Ningbo) Co., Ltd.("ACE")were attempting

 to re-negotiate or continue to negotiate the final settlement terms agreed to at the February 14,

 2020 settlement conference.[Doc. 184-2]110. On April 29, 2020, Defendants opposed the

 Motion [Doc. 187]; and on May 5, 2020, Plaintiff filed a reply [Doc. 188]. Thereafter, the

 Motion was referred to Magistrate Judge Buchannan.

        On May 5, 2020, Magistrate Judge Buchannan issued a Report and Recommendation

 [Doc. 189](the "Report"), recommending that the Court(1)grant Plaintiffs Motion to the extent

 it enforces the settlement terms as memorialized in Magistrate Judge Buchannan's notes from the

 settlement conference;(2)dismiss the action with prejudice, with each side to bear its own costs
Case 1:18-cv-01564-AJT-TCB Document 190 Filed 05/26/20 Page 2 of 2 PageID# 3767
